      Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 1 of 30




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



J.B.B.C., a MINOR CHILD, by and through
his father and next friend, Carlos Emilio
Barrera Rodriguez,

                  Plaintiff,

       v.                                       Civil Docket No. 1:20-cv-01509 (CJN)

CHAD WOLF, Acting Secretary of
Department of Homeland Security, et al.,

                  Defendants.



                                       EXHIBIT A




                                            1
        Case 1:20-cv-01509-CJN     Document
                           This document         28-1to beFiled
                                         is scheduled            06/17/20
                                                           published in the Page 2 of 30
                                 Federal Register on 03/24/2020 and available online at
                                 federalregister.gov/d/2020-06238, and on govinfo.gov



                                                                                  Billing Code: 4163-18-P

DEPARTMENT OF HEALTH AND HUMAN SERVICES

42 CFR Part 71

[Docket No. CDC-2020-0033]

RIN 0920-AA76

Control of Communicable Diseases; Foreign Quarantine: Suspension of Introduction of

Persons into United States from Designated Foreign Countries or Places for Public Health

Purposes

AGENCY: Centers for Disease Control and Prevention (CDC), Department of Health and

Human Services (HHS).

ACTION: Interim final rule with request for comments.

SUMMARY: The Centers for Disease Control and Prevention (CDC) within the U.S.

Department of Health and Human Services (HHS) issues this interim final rule with request for

comments to amend its Foreign Quarantine Regulations. This interim final rule provides a

procedure for CDC to suspend the introduction of persons from designated countries or places, if

required, in the interest of public health.

DATES: Effective date: This interim final rule is effective on 11:59PM EDT on March 20th,

2020.

        Comment date: Written comments are invited and must be submitted on or before 30

days from the date of publication of this interim final rule in the Federal Register.

        Expiration Date: Unless extended after consideration of submitted comments, this

interim final rule will cease to be in effect on the earlier of (1) one year from the publication of

this interim final rule, or (2) when the HHS Secretary determines there is no longer a need for


                                                    1
        Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 3 of 30




this interim final rule. The Secretary will publish a document in the Federal Register

announcing the expiration date.

ADDRESSES:

You may submit comments, identified by Docket No. CDC-2020-0033, by the following

method:


    Federal eRulemaking Portal: http://www.regulations.gov. Follow the instructions for

       submitting comments.

Instructions: All submissions received must include the agency name and docket number or

Regulatory Information Number (RIN) for this rulemaking. All comments received will be

posted without change to http://regulations.gov, including any personal information provided.

For access to the docket to read background documents or comments received, go to

http://www.regulations.gov.

Any comment that is submitted will be shared with the Department of Homeland Security and

the Department of State, and will also be made available to the public. Comments must be

identified by RIN 0920-AA76. Because of staff and resource limitations, all comments must be

submitted electronically to www.regulations.gov. Follow the “Submit a comment” instructions.

Warning: Do not include any personally identifiable information (such as name, address, or other

contact information) or confidential business information that you do not want publicly

disclosed. All comments may be posted on the Internet and can be retrieved by most Internet

search engines. No deletions, modifications, or redactions will be made to comments received.




                                                2
         Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 4 of 30




Inspection of Public Comments: All comments received before the close of the comment period

are available for viewing by the public, including personally identifiable or confidential business

information that is included in a comment.

FOR FURTHER INFORMATION CONTACT: Kyle McGowan, Office of the Chief of Staff,

Centers for Disease Control and Prevention, 1600 Clifton Road, N.E., MS H21-10, Atlanta, GA

30329. Telephone: 404-498-7000; email: cdcregulations@cdc.gov.

SUPPLEMENTARY INFORMATION:

The IFR is organized as follows:

        Table of Contents

I.      Background

II.     Statutory Authority

III.    Provisions of New § 71.40

IV.     Request for Comment

V.      Rationale for Issuance of an Interim Final Rule with Immediate Effectiveness

VI.     Regulatory Impact Analysis

I.      Background

        The Centers for Disease Control and Prevention (CDC), a component of the U.S.

Department of Health and Human Services (HHS), is amending the regulations that implement

section 362 of the Public Health Service (PHS) Act, 42 U.S.C. 265, as part of its response to

Coronavirus Disease 2019 (COVID-19). Section 362 provides that if the Secretary1 “determines


1
  The statute assigns this authority to the Surgeon General of the Public Health Service. However, Reorganization
Plan No. 3 of 1966 abolished the Office of the Surgeon General and transferred all statutory powers and functions of
the Surgeon General and other officers of the Public Health Service and of all agencies of or in the Public Health
Service to the Secretary of Health, Education, and Welfare, now the Secretary of Health and Human Services, 31 FR
8855, 80 Stat. 1610 (June 25, 1966), see also Pub. L. No. 96-88, 509(b), 93 Stat. 695 (codified at 20 U.S.C.


                                                         3
         Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 5 of 30




that by reason of the existence of any communicable disease in a foreign country there is serious

danger of the introduction of such disease into the United States, and that this danger is so

increased by the introduction of persons or property from such country that a suspension of the

right to introduce such persons and property is required in the interest of the public health,” he

has the authority, in accordance with regulations approved by the President,2 “to prohibit, in

whole or in part, the introduction of persons and property from such countries or places as he

shall designate in order to avert such danger, and for such period of time as he may deem

necessary for such purpose.” PHS Act 362, 42 U.S.C. 265. Pursuant to a delegation of the

Secretary’s authority, the CDC Director has promulgated regulations under section 362 to

suspend the introduction of property into the United States. Current regulations, however, only

address suspension of the introduction of property into the United States and the procedures to

quarantine or isolate persons. That is, current regulations permit CDC to quarantine or isolate

persons entering the United States, but they do not address the suspension of the introduction of

persons into the United States under section 362.

        CDC’s experience with COVID-19 is that, under some circumstances, quarantine or

isolation is not a viable solution for protecting the public health from the introduction of a

communicable disease from another country. For example, the arrival in U.S. ports of cruise

ships with numerous passengers requiring quarantine or isolation has presented complex

logistical challenges, consumed disproportionate agency resources, and taken CDC personnel

away from other critical parts of the domestic and international response to COVID-19. To

continue to respond promptly and effectively to the public health emergency presented by

3508(b)). References in the PHS Act to the Surgeon General are to be read in light of the transfer of statutory
functions and re-designation. Although the Office of the Surgeon General was re-established in 1987, the Secretary
of HHS has retained the authorities previously held by the Surgeon General.
2
  Executive Order 13295 assigned the functions of the President under section 362 to the Secretary of HHS.


                                                        4
         Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 6 of 30




COVID-19, CDC needs a more efficient regulatory mechanism to exercise its section 362

authority and suspend the introduction of persons who would otherwise pose a serious danger of

introduction of COVID-19 into the United States.

         Even though COVID-19 is present in certain locations within the United States, the

suspension of the introduction of persons into the United States may be required in the interest of

public health to avert the danger of further introduction of the disease into the same or other

locations in the United States. For example, hypothetically, the introduction of COVID-19 into

the United States would occur if two infected persons disembarked in a large metropolitan city in

the Midwest from an international flight. Another vector for further introduction of COVID-19

into the United States would be a group of two infected persons who entered that Midwestern

state by land after crossing the border from Canada. Suspension of the introduction of those two

persons into the United States at the land border would mitigate the serious and increased danger

of further introduction of COVID-19 in the United States. The same public health analysis

would apply if two infected persons walked across the land border from Canada into a

Northeastern State.

        Past Experience with Migration and Communicable Disease

        International travel and migration play a significant role in the global transmission of

infectious biological agents or their toxic products that pose risks for vulnerable populations.3

Travelers can serve as unwitting vectors of disease, and thereby increase the risk of

communicable disease transmission and of the introduction of communicable disease into the

3
 See, e.g., Institute of Medicine (US) Forum on Microbial Threats, “Infectious Disease Movement in a Borderless
World: Workshop Summary,” National Academies Press (US); 2010, available at
https://www.ncbi.nlm.nih.gov/books/NBK45728/ (hereinafter “Infectious Disease Movement in a Borderless
World”); Wilson, ME. Travel and the Emergence of Infectious Diseases. Emerging Infectious Diseases.
1995;1(2):39-46. doi:10.3201/eid0102.950201; Tatem, A. J., Rogers, D. J. & Hay, S. Global Transport Networks
and Infectious Disease Spread. Adv. Parasitology 62, 293–343 (2006).


                                                        5
         Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 7 of 30




United States. The risk increases when travelers are in congregate settings, such as carriers (i.e.,

ships, aircraft, trains, and road vehicles) or terminals with shared sitting, sleeping, eating, or

recreational areas, all of which are conducive to disease transmission.4

        The speed and far reach of global travel were factors in prior outbreaks that expanded to

numerous continents. Examples include: the H1N1 influenza pandemic in 2009; severe acute

respiratory syndrome (SARs) coronavirus in 2003; tuberculosis; measles; Middle East

Respiratory Syndrome (MERS-CoV) in 2012; and Ebola Virus Disease in 2014 and 2018.5 All

of these high-consequence diseases posed significant public health risks, especially given the

compressed timeframes in which the outbreaks occurred.

        For example, the Federal response to the H1N1 influenza pandemic in 2009 would have

benefitted from the availability of an efficient mechanism for suspending the introduction of

persons into the United States. The initial cases of H1N1 occurred in Mexico, before the first

confirmed cases in the United States. Retrospective research findings in Mexico indicated that

transmission of the virus in Mexico involved person-to-person spread with multiple generations

of transmission.6

        Like 2009 H1N1, COVID-19 is a pandemic. But the new coronavirus is more infectious

than 2009 H1N1.7 Indeed, it appears that the virus may at times be transmitted by persons who


4
  E.g., https://wwwnc.cdc.gov/travel/yellowbook/2020/travel-by-air-land-sea/cruise-ship-travel (noting that the
“often crowded, semi-enclosed environments onboard ships can facilitate the spread of person-to-person, foodborne,
or waterborne diseases”); CDC, “Interim US Guidance for Risk Assessment and Public Health Management of
Persons with Potential Coronavirus Disease 2019 (COVID-19) Exposures: Geographic Risk and Contacts of
Laboratory-confirmed Cases,” Updated March 7, 2020, available at https://www.cdc.gov/coronavirus/2019-
ncov/php/risk-assessment.html.
5
  Infectious Disease Movement in a Borderless World (noting that “swine-origin H1N1 has spread globally, its
movement hastened by global air travel” and [i]t is easy to see how travelers could play a key role in the global
epidemiology of infections that are transmitted from person to person, such as HIV, SARS, tuberculosis, influenza,
and measles”) (citing Hufnagel L, Brockmann D, Geisel T. Forecast and Control of Epidemics in a Globalized
World. Proceedings of the National Academy of Sciences. 2004;101(42):15124–15129).
6
  https://www.cdc.gov/h1n1flu/cdcresponse.htm.
7
  See generally, CDC, “2009 H1N1 Pandemic Timeline,” available at https://www.cdc.gov/flu/pandemic-


                                                        6
        Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 8 of 30




are asymptomatic. As discussed below, COVID-19 is also more likely to cause death in high-

risk individuals.

        In addition, global travel has increased dramatically since prior infectious disease

outbreaks. By 2018, international visitations to the U.S. totaled over 20 million more per year

than in 2009, when the 2009 H1N1 pandemic occurred, and 10 million more per year than in

2014, when the Ebola Virus Disease outbreak occurred.8 These differences make the availability

of an efficient mechanism for exercising the section 362 authority all the more important to the

protection of the public health going forward.

        The Current Outbreak of COVID-19

        COVID-19 is a communicable disease caused by a novel (new) coronavirus, SARS-CoV-

2, that was first identified as the cause of an outbreak of respiratory illness that began in Wuhan,

Hubei Province, People’s Republic of China (“PRC”). The virus is thought to be transmitted

primarily by person-to-person contact through respiratory droplets produced when an infected

person coughs or sneezes. It may also be transmitted through contact with surfaces or objects.

While much is still unknown about the transmission of COVID-19, asymptomatic transmission

may also occur.

        Manifestations of severe disease have included severe pneumonia, acute respiratory

distress syndrome (ARDS), septic shock, and multi-organ failure. According to the World Health

Organization (WHO), as of March 17, 2020, approximately 4.1% of reported COVID-19 cases

have resulted in death globally. This mortality rate is higher among seniors or those with

resources/2009-pandemic-timeline.html; Van Kerkhove, Maria D et al. Estimating age-specific cumulative
incidence for the 2009 influenza pandemic: a meta-analysis of A(H1N1)pdm09 serological studies from 19
countries. Influenza and Other Respiratory Viruses vol. 7,5 (2013): 872-86, available at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5781221/; CDC, Interim Clinical Guidance for Management of
Patients with Confirmed Coronavirus Disease (COVID-19), available at https://www.cdc.gov/coronavirus/2019-
ncov/hcp/clinical-guidance-management-patients.html.
8
  https://travel.trade.gov/outreachpages/download_data_table/Fast_Facts_2018.pdf


                                                      7
         Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 9 of 30




compromised immune systems. Older adults and people who have severe chronic medical

conditions like hypertension, heart, lung, or kidney disease are also at higher risk for more

serious COVID-19 illness. Early data suggest older people are twice as likely to have serious

COVID-19 illness.

        As of March 17, 2020, there were over 179,100 cases of COVID-19 globally in over 150

locations (including countries), resulting in over 7,425 deaths; more than 4,225 cases have been

identified in the United States, with new cases being reported daily and with at least 75 deaths

due to the disease. Continued introduction into the United States of persons from foreign

countries where COVID-19 exists presents a danger of disease transmission in congregate

settings such as carriers or terminals, which may, in turn, result in a danger of disease

transmission in contiguous areas.9

        Unfortunately, at this time, there is no vaccine that can prevent infection with COVID-19,

nor are there therapeutics for those who become infected. Treatment is currently limited to

supportive (or palliative) care to manage symptoms while the body fights off the disease.

Hospitalization may be required in severe cases and mechanical respiratory support may be

needed in the most severe cases. The ease of COVID-19 transmission presents a risk of a surge

in hospitalizations for COVID-19, which would limit hospital capacity available to treat other

serious conditions.

        Testing is available to confirm suspected cases of COVID-19 infection.                             Testing

generally requires specimens collected from the nose, throat, or lungs; such specimens can only

be analyzed in a laboratory setting. However, commercial test results are typically available


9
 See supra n.4; see also CDC, Travelers from Countries with Widespread Sustained (Ongoing) Transmission
Arriving in the United States, available at https://www.cdc.gov/coronavirus/2019-ncov/travelers/after-travel-
precautions.html.


                                                         8
        Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 10 of 30




within three to four days. Currently, the time required to obtain test results—coupled with the

incubation period of the disease—makes it impracticable to confirm whether each person moving

into the United States is infected with COVID-19 at the time of the movement. Widespread,

compulsory Federal quarantines or isolations of such persons pending test results are

impracticable due to the numbers of persons involved, logistical challenges, and CDC resource

and personnel constraints.

        On January 30, 2020, the Director General of WHO declared that the outbreak of

COVID-19 is a Public Health Emergency of International Concern under the International Health

Regulations.10 The following day, the Secretary of HHS declared COVID-19 a public health

emergency under the PHS Act.11              On March 11, 2020, the WHO declared COVID-19 a

pandemic. On March 13, 2020, the President issued a Proclamation on Declaring a National

Emergency Concerning the Novel Coronavirus Disease (COVID-19) Outbreak.12 As of March

16, 2020, all 50 states and several local and territorial jurisdictions declared states of emergency.

        Global efforts to slow disease transmission have included sweeping measures to limit

travel and exposure to COVID-19. A number of countries, such as Russia, Australia, the

Philippines, Japan, and Israel, have imposed stringent restrictions on travelers who have recently

been to the PRC.        On March 17, 2020, the European Union approved a plan to ban all

nonessential travel into its bloc for a minimum of 30 days. Many countries are asking persons to


10
   Statement on the second meeting of the International Health Regulations (2005) Emergency Committee regarding
the outbreak of novel coronavirus (2019-nCoV) (January 30, 2020), available at https://www.who.int/news-
room/detail/30-01-2020-statement-on-the-second-meeting-of-the-international-health-regulations-(2005)-
emergency-committee-regarding-the-outbreak-of-novel-coronavirus-(2019-ncov).
11
   HHS, “Determination that a Public Health Emergency Exists,” available at
https://www.phe.gov/emergency/news/healthactions/phe/Pages/2019-nCoV.aspx.
12
   “Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID-19)
Outbreak,” March 13, 2020, available at https://www.whitehouse.gov/presidential-actions/proclamation-declaring-
national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/.



                                                       9
       Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 11 of 30




self-quarantine for 14 days (a period estimated to encompass the incubation period for the

disease) following return from foreign countries or places with sustained community

transmission.

       The President has exercised his authority in section 212(f) of the Immigration and

Nationality Act (“INA”), 8 U.S.C. 1182(f), to suspend entry into the United States of certain

foreign nationals who have recently visited PRC (excluding the Special Administrative Regions

of Hong Kong and Macau), the Islamic Republic of Iran, the Schengen Area (comprised of 26

countries in Europe), the United Kingdom (excluding overseas territories outside of Europe), and

the Republic of Ireland, within 14 days preceding their entry or attempted entry into the United

States due to concerns of person-to-person transmission of COVID-19. CDC has issued Level 3

Travel Health Notices recommending that travelers avoid all nonessential travel to PRC

(excluding the Special Administrative Regions of Hong Kong and Macau), the Islamic Republic

of Iran, the Republic of Korea, and the Schengen Area. The U.S. Department of State has issued

a Global Level 3 Health Advisory directing U.S. citizens to reconsider all travel abroad due to

the global impact of COVID-19 and Level 4 Travel Advisories (Do Not Travel) for PRC

(excluding the Special Administrative Regions of Hong Kong and Macau), Iran, and certain

regions of Italy. In addition, CDC has recommended that travelers, particularly those with

underlying health conditions, avoid all cruise ship travel worldwide. The U.S. Department of

State has similarly issued guidance that U.S. citizens should not travel by cruise ship at this time.

On March 16, 2020, the Federal government announced guidelines recommending that the public

should avoid discretionary travel; discretionary shopping trips; social visits; gatherings in groups

of more than 10 people; and eating or drinking at bars, restaurants, and food courts. Numerous

States and cities have gone further and shut down restaurants, bars, nightclubs, and theaters. On



                                                 10
       Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 12 of 30




March 18, 2020, the United States and Canada announced plans to, by mutual consent, close the

U.S.-Canadian border to nonessential travel.

       The COVID-19 pandemic highlights why CDC needs an efficient regulatory mechanism

to suspend the introduction of persons who would otherwise increase the serious danger of the

introduction of a communicable disease into the United States.           Section 212(f) of the

Immigration and Nationality Act (“INA”) applies to the “entry” of aliens, but section 362 instead

provides the authority to prohibit the “introduction” of persons into the United States. Despite

the unprecedented global efforts at mitigating or slowing the transmission of COVID-19, cases

of COVID-19 have rapidly propagated and multiplied, crossing international borders with ease.

As of March 17, 2020, CDC reported that 229 of the confirmed cases of COVID-19 in the

United States with an established source of exposure were travel-related as opposed to

community transmission, accounting for almost half of the 474 cases with an established source

of exposure; another 3,752 cases remain under investigation. As of March 14, 2020, travelers

from Japan have exported at least 20 COVID-19 cases to eight countries. As of March 14, 2020,

travelers from the Islamic Republic of Iran have exported at least 145 COVID-19 cases to 17

other countries, as reported by the WHO, and travelers from the Schengen Area have exported

624 COVID-19 cases to 70 countries, including to the United States. In the near future, persons

traveling from other foreign countries and jurisdictions may compound the serious danger of

further introduction of COVID-19 into the United States.

       To summarize, CDC knows that COVID-19 infection transmits easily, spreads quickly

through global travel, and can have a high mortality rate for some of the most vulnerable

members of society. At this time, there is no vaccine, therapeutic, or rapid testing for the

disease. CDC needs a robust, efficient mechanism for exercising its authority under section 362



                                               11
          Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 13 of 30




and other applicable authorities to suspend the introduction of persons into the United States,

should the public health require it. In issuing orders pursuant to this interim final rule, CDC

would coordinate with the Secretary of State in order to ensure compliance with the international

legal obligations of the United States and to take due account of U.S. national and security

interests.

           Other Public Health Risks

           Beyond the current COVID-19 pandemic, the suspension authority is also critical to CDC

because there is always a risk of another emerging, or re-emerging, communicable disease that

may harm the American public. One such risk is pandemic influenza (as opposed to seasonal

influenza), which occurs when a novel, or new, influenza virus strain spreads over a wide

geographic area and affects an exceptionally high proportion of the population.             In such

circumstances, the strain of virus is new, there is usually no available vaccine, and humans do

not typically have immunity to the virus, often resulting in a more severe illness. The severity

and unpredictable nature of an influenza pandemic requires public health systems to prepare

constantly for the next occurrence. Whenever a new strain of influenza virus appears, or a major

change to a preexisting virus occurs, individuals may have little or no immunity, which can lead

to a pandemic when the virus passes easily from human to human and causes serious illness or

death. The most recent influenza pandemics include H1N1 in 2009-2010, the 1968-1969 Hong

Kong Flu, the 1957-1958 Asian Flu, and the 1918-1919 Spanish Flu.

           It is difficult to predict the impact that another emerging, or re-emerging, communicable

disease would have on the U.S. public health system. The 2009 H1N1 pandemic caused between

100,000 and 600,000 deaths worldwide,13 while the 1918-1919 Spanish Flu was estimated to


13
     https://www.cdc.gov/flu/pandemic-resources/2009-h1n1-pandemic.html.


                                                       12
           Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 14 of 30




have caused over 50 million deaths worldwide.14 Although advances in health care quality have

greatly improved since 1918, the dramatic increases in global mobility in the 21st century have

increased the rate at which a communicable disease can spread. Modern pandemics, spread

through international travel, can engulf the world in three months or less. Moreover, pandemics

can last from 12 to 18 months and are not considered one-time events.

           The introduction of another emerging, or re-emerging, communicable disease into the

United States is always a risk. The PHS Act section 362 suspension authority would be critical

to any effort by CDC and its Federal, State, and local partners to contain or mitigate the risk.

CDC expects to mitigate the risk in the future by issuing a Final Rule, after considering

comments, to implement a permanent regulatory structure regarding the potential suspension of

introduction of persons into the United States in the event a serious danger of the introduction of

communicable disease arises in the future.

     II.      Statutory Authority

           The primary legal authority supporting this rulemaking is section 362 of the PHS Act,

which is codified at 42 U.S.C. 265. Under section 362, the Secretary15 has the authority—if he

were to determine that the existence of a communicable disease in a foreign country creates a

serious danger of the introduction of such disease into the United States, and that this danger is

increased by the introduction of persons or property from such country such that suspension of

introduction is necessary to protect the public health—to                suspend, in accordance with

regulations approved by the President,16 such introduction for determined periods of time.




14
   https://www.cdc.gov/flu/pandemic-resources/1918-pandemic-h1n1.html.
15
   See supra at n.1.
16
   See supra at n.2.


                                                     13
         Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 15 of 30




         In addition to section 362, other sections of the PHS Act are relevant to this rulemaking,

including section 311, 42 U.S.C. 243; section 361, 42 U.S.C. 264; section 365, 42 U.S.C. 268;

and section 367, 42 U.S.C. 270. Section 311 authorizes the Secretary to accept State and local

assistance in the enforcement of quarantine rules and regulations and to assist States and their

political subdivisions in the control of communicable diseases. Section 361 authorizes the

Secretary to make and enforce such regulations that in the Secretary’s judgment are necessary to

prevent the introduction, transmission, or spread of communicable diseases from foreign

countries into the United States. It also permits the “apprehension, detention, or conditional

release of individuals” in order to prevent the “introduction, transmission, or spread” of such

communicable diseases as may be specified from time to time in Executive Orders of the

President upon the recommendation of the Secretary, in consultation with the Surgeon General.

Section 365 provides that it shall be the duty of designated customs officers and of Coast Guard

officers to aid in the enforcement of quarantine rules and regulations. 17 Section 367 authorizes

the application of certain sections of the PHS Act and promulgated regulations (including

penalties and forfeitures for violations of such sections and regulations) to air navigation and

aircraft to such extent and upon such conditions as deemed necessary for safeguarding public

health.18


17
   The terms “officer of the customs” and “customs officer” are defined by statute to mean, “any officer of
the United States Customs Service of the Treasury Department (also hereinafter referred to as the “Customs
Service”) or any commissioned, warrant, or petty officer of the Coast Guard, or any agent or other person, including
foreign law enforcement officers, authorized by law or designated by the Secretary of the Treasury to perform any
duties of an officer of the Customs Service.” 19 U.S.C. 1401(i). Although this provision refers to the Secretary of
the Treasury, the Homeland Security Act transferred to the Secretary of Homeland Security all “the functions,
personnel, assets, and liabilities of . . . the United States Customs Service of the Department of the Treasury,
including the functions of the Secretary of the Treasury relating thereto . . . [,]” 6 U.S.C. 203(1), such that reference
to the Secretary of the Treasury should be read to reference the Secretary of Homeland Security.
18
   HHS quarantine authorities also apply to vessels. See, e.g., PHS Act 364 (providing for quarantine stations at
anchorages and vessel quarantine inspections), 366 (providing for bills of health for vessels, authorizing issuance of
regulations applicable to vessels, and certificate of a quarantine officer before a vessel can enter any U.S. port to
discharge cargo or land passengers).


                                                           14
       Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 16 of 30




III.   Provisions of New § 71.40

       This interim final rule will implement section 362 and other applicable provisions of the

PHS Act to enable the CDC Director to suspend the introduction of persons into the United

States consistent with the statute and applicable law.

       Section 71.40(a) sets forth the statutory requirements for the CDC Director to suspend the

introduction of persons into the United States. The provision establishes that the CDC Director

may prohibit the introduction into the United States of persons from designated foreign countries

(or one or more political subdivisions and regions thereof) or places, only for such period of time

that the Director deems necessary for the public health, by issuing an order in which the Director

determines that:

       (1) By reason of the existence of any communicable disease in a foreign country (or one

or more political subdivisions or regions thereof) or place, there is serious danger of the

introduction of such communicable disease into the United States, and

       (2) This danger is so increased by the introduction of persons from such country (or one

or more political subdivisions or regions thereof) or place that a suspension of the introduction of

such persons into the United States is required in the interest of the public health.

       Section 71.40(b) sets forth definitions of several terms used in § 71.40. CDC defines the

“introduction into the United States of persons” from a foreign country (or one or more political

subdivisions or regions thereof) or place” as the movement of a person from a foreign country

(or one or more political subdivisions or regions thereof) or a place, or series of foreign countries

or places, into the United States so as to bring the person into contact with others in the United

States, or so as to cause the contamination of property in the United States, in a manner that the

Director determines to present a risk of transmission of the communicable disease to persons or



                                                 15
       Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 17 of 30




property, even if the communicable disease has already been introduced, transmitted, or is

spreading within the United States.

       Section 362 refers to the “introduction of persons” from foreign countries. CDC defines

“introduction into the United States of persons” from a foreign country (including one or more

political subdivisions or regions thereof) or place to clarify that “introduction” can encompass

those who have physically crossed a border of the United States and are in the process of moving

into the interior in a manner the Director determines to present a risk of transmission of a

communicable disease. This additional mechanism to halt the travel of such persons and rapidly

moving them outside the United States constitutes preventing their “introduction” into the United

States for purposes of § 71.40.

       Similarly, Section 362 refers to the “introduction of [a communicable disease] into the

United States.” CDC defines “serious danger of the introduction of such communicable disease

into the United States” to mean the potential for introduction of vectors of the communicable

disease into the United States, even if persons or property in the United States are already

infected or contaminated with the communicable disease. CDC establishes this definition to

clarify that, even if persons or property (e.g. animals) in the United States are already infected or

contaminated with a communicable disease in some localities, the potential for introduction of

additional vectors that would introduce, transmit, or spread the disease in the same or different

localities can present a serious danger of the introduction of the disease into the United States.

Suspension of the introduction of persons into the United States may be required, in the interest

of public health, to avert the increased danger that results from further introduction, transmission,

or spread of the disease within the United States.




                                                 16
       Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 18 of 30




       Finally, for purposes of this section, CDC defines the term “place” to include any

location specified by the Director, including any carrier, whatever the carrier’s nationality. CDC

does this in order to remove all doubt that when this interim final rule refers to “place,” it refers

not just to territory within or outside of a country, but also to carriers, as that term is defined in

42 C.F.R. 71.1, whatever the carrier’s nationality.

       CDC will establish the requirement to suspend the introduction of persons into the United

States from certain designated places for certain periods of time by means of an order executed

by the CDC Director. In § 71.40(c), CDC describes the required contents of such order. In any

§ 71.40 order, the CDC Director must designate:

            The foreign countries (or one or more designated political subdivisions or regions

               thereof) or places from which the introduction of persons is being suspended.

            The period of time or circumstances under which the introduction of any persons

               or class of persons into the United States is being suspended.

            The conditions under which that prohibition on introduction should be effective in

               whole or in part, including any relevant exceptions that the CDC Director

               determines are appropriate.

       CDC might at times rely on (1) State and local authorities who agree to help implement

orders issued pursuant to § 71.40, or (2) other Federal agencies to implement and execute the

orders issued under this section. Accordingly, in § 71.40(d), CDC establishes that, before

issuing any § 71.40 order, CDC may coordinate with the appropriate State and local authorities

or other Federal agency (or agencies). If the order will be implemented in whole or in part by

State and local authorities under 42 U.S.C. 243(a), the Director’s order may explain the

procedures and standards by which those State or local authorities are expected to aid in the


                                                 17
       Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 19 of 30




order’s enforcement.     Similarly, if the order will be implemented in whole or in part by

designated customs officers (including officers of the Department of Homeland Security with

U.S. Customs and Border Protection who exercise the authorities of customs officers) or the

United States Coast Guard under 42 U.S.C. 268(b), or another Federal department or agency, the

CDC Director, in coordination with the Secretary of Homeland Security or the head of the other

applicable department or agency, shall explain in the order the procedures and standards by

which any authorities or officers or agents are expected to aid in the enforcement of the order, to

the extent that they are permitted to do so under their existing legal authorities.

       Section 71.40(e) provides that this section does not apply to members of the armed forces

of the United States and associated personnel for whom the Secretary of Defense provides

assurance to the Director that the Secretary of Defense, through measures such as quarantine,

isolation, or other measures maintaining control over such individuals, is preventing the risk of

transmission of a communicable disease to persons or property in the United States. CDC

includes this exception because the Secretary of Defense has authority and means to prevent the

introduction of a communicable disease into the United States from his personnel returning from

foreign countries. Therefore, this interim final rule need not apply to Department of Defense

personnel.

       Although section 362 applies to “persons,” this interim final rule will not apply to U.S.

citizens or lawful permanent residents. Congress provided CDC with the authority to prohibit

the introduction of persons who would increase a serious danger of introducing into the United

States a communicable disease, when required in the interest of the public health. CDC believes

that, at present, quarantine, isolation, and conditional release, in combination with other

authorities, while not perfect solutions, can mitigate any transmission or spread of COVID-19



                                                  18
       Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 20 of 30




caused by the introduction of U.S. citizens or lawful permanent residents into the United States.

Section 71.40(f) therefore explains that this interim final rule shall not apply to U.S. citizens and

lawful permanent residents. Determining the appropriate protections for U.S. citizens and lawful

permanent aliens requires a complex balancing of numerous interests and would benefit from

additional consideration and public comment. HHS does not want such concerns to delay the

issuance of this interim final rule, which would enable the CDC Director to issue orders that

would have the effect of slowing the introduction, transmission, and spread of COVID-19 in the

United States.

V.     Rationale for Issuance of an Interim Final Rule with Immediate Effectiveness

       Agency rulemaking is governed by section 553 of the Administrative Procedure Act

(APA) (5 U.S.C. 553). Section 553(b) requires that, unless the rule falls within one of the

enumerated exemptions, HHS must publish a notice of proposed rulemaking in the Federal

Register that provides interested persons an opportunity to submit written data, views, or

arguments, prior to finalization of regulatory requirements. Section 553(b)(3)(B) of the APA

authorizes a department or agency to dispense with the prior notice and opportunity for public

comment requirement when the agency, for “good cause,” finds that notice and public comment

thereon are impracticable, unnecessary, or contrary to the public interest. In addition, because

this interim final rule represents a critical part of the dialogue between the United States and the

Governments of Mexico and Canada in preventing the spread of COVID-19 along our shared

borders, it involves a “foreign affairs function of the United States.” 5 U.S.C. 553(a)(1).

       As noted above, the United States and numerous other countries have taken

unprecedented measures to try to contain or slow the transmission or spread of COVID-19. Such

public health actions, especially the actions by the President and the Secretary, have slowed the



                                                 19
       Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 21 of 30




introduction and transmission of the disease into the United States, which has benefitted the

public health, preserved limited public and private resources, and given the U.S. public health

system additional time to implement further measures to protect and support the public.

       Nevertheless, these measures have not completely stopped global travelers, and other

persons crossing from one country into another country, from spreading COVID-19 across

national boundaries and around the globe. The introduction of persons from foreign countries

with COVID-19 outbreaks is continuing to cause the introduction of COVID-19 into disparate

locations within the United States. The suspension authority is therefore critical to slowing the

introduction of COVID-19 into such disparate locations within the United States. The United

States is in a phase where suspending the introduction of persons from certain countries or places

may be required in the interest of the public health, because it could still materially reduce the

transmission and spread of COVID-19 in the United States. Because persons can have COVID-

19 and be asymptomatic at the time of introduction into the United States, and because the

completion of testing for COVID-19 may take three to four days, it is impracticable to confirm

who is infected with COVID-19 and who is not infected with COVID-19 as persons move into

the United States. Similarly, Federal quarantines or isolations of all such persons pending test

results would be impracticable due to the numbers of persons involved, logistical challenges, and

CDC resource and personnel constraints.

       In addition, whereas section 212(f) of the INA applies to the “entry” of aliens, section

362 applies to the “introduction” of persons into the United States. Therefore, although 212(f)

has been effective in slowing the transmission or spread of COVID-19 in the United States,

section 362 provides CDC with a mechanism tied specifically to persons who increase the danger

of introducing COVID-19 into the United States.



                                               20
       Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 22 of 30




       Given the national emergency caused by COVID-19, it would be impracticable and

contrary to the public health—and, by extension, the public interest—to delay these

implementing regulations until a full public notice-and-comment process is completed.

       Pursuant to 5 U.S.C. 553(b)(3)(B), and for the reasons stated above, HHS therefore

concludes that there is good cause to dispense with prior public notice and the opportunity to

comment on this rule before finalizing this rule. For the same reasons, HHS has determined,

consistent with section 553(d) of the APA, that there is good cause to make this interim final rule

effective immediately upon filing at the Office of the Federal Register.

IV.    Request for Comment

       HHS requests comment on all aspects of this interim final rule, including its likely costs

and benefits and the impacts that it is likely to have on the public health, as compared to the

current requirements under 42 CFR Part 71.

VI.    Regulatory Impact Analysis
       Executive Orders 12866 and 13563 and Regulatory Flexibility Act

       Executive Orders 12866 and 13563 direct agencies to assess all costs and benefits of

available regulatory alternatives and, if regulation is necessary, to select regulatory approaches

that maximize net benefits (including potential economic, environmental, and public health and

safety effects; distributive impacts; and equity). Executive Order 13563 emphasizes the

importance of quantifying both costs and benefits, reducing costs, harmonizing rules, and

promoting flexibility. Section 3(f) of Executive Order 12866 defines a “significant regulatory

action” as an action that is likely to result in a regulation (1) having an annual effect on the

economy of $100 million or more in any one year, or adversely and materially affecting a sector

of the economy, productivity, competition, jobs, the environment, public health or safety, or

State, local, or tribal governments or communities (also referred to as “economically

                                                21
       Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 23 of 30




significant”); (2) creating a serious inconsistency or otherwise interfering with an action taken or

planned by another agency; (3) materially altering the budgetary impacts of entitlement grants,

user fees, or loan programs or the rights and obligations of recipients thereof; or (4) raising novel

legal or policy issues arising out of legal mandates, the President’s priorities, or the principles set

forth in the Executive Order. This interim final rule is economically significant for the purposes

of Executive Orders 12866 and 13563. CDC, however, is proceeding under the emergency

provision at Executive Order 12866 Section 6(a)(3)(D) based on the need to move expeditiously

during the current public health emergency to limit the number of new cases of COVID-19.

       The Regulatory Flexibility Act (RFA) generally requires that when an agency issues a

proposed rule, or a final rule pursuant to section 553(b) of the APA or another law, the agency

must prepare a regulatory flexibility analysis that meets the requirements of the RFA and publish

such analysis in the Federal Register. 5 U.S.C. 603, 604. Specifically, the RFA normally

requires agencies to describe the impact of a rulemaking on small entities by providing a

regulatory impact analysis. Such analysis must address the consideration of regulatory options

that would lessen the economic effect of the rule on small entities. The RFA defines a “small

entity” as (1) a proprietary firm meeting the size standards of the Small Business Administration

(SBA); (2) a nonprofit organization that is not dominant in its field; or (3) a small government

jurisdiction with a population of less than 50,000. 5 U.S.C. 601(3)–(6). Except for such small

government jurisdictions, neither State nor local governments are “small entities.” Similarly, for

purposes of the RFA, individual persons are not small entities. The requirement to conduct a

regulatory impact analysis does not apply if the head of the agency “certifies that the rule will

not, if promulgated, have a significant economic impact on a substantial number of small

entities.” 5 U.S.C. 605(b). The agency must, however, publish the certification in the Federal



                                                  22
         Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 24 of 30




Register at the time of publication of the rule, “along with a statement providing the factual basis

for such certification.” Id. If the agency head has not waived the requirements for a regulatory

flexibility analysis in accordance with the RFA’s waiver provision, and no other RFA exception

applies, the agency must prepare the regulatory flexibility analysis and publish it in the Federal

Register at the time of promulgation or, if the rule is promulgated in response to an emergency

that makes timely compliance impracticable, within 180 days of publication of the final rule. 5

U.S.C. 604(a), 608(b).19

         This interim final rule establishes a regulatory mechanism for the exercise of the PHS Act

section 362 suspension authority, which directly applies against persons and not State, local, or

tribal governments, or the private sector. Accordingly, HHS and CDC believe that this interim

final rule would likely impact only persons, and that it would, therefore, not have a significant

economic impact on a substantial number of small entities. In addition, for the reasons set forth

in this document pertaining to the COVID-19 outbreak, the Secretary finds that this interim final

rule is being promulgated in response to an emergency that makes timely compliance with the

provisions of section 604 impracticable. CDC will assess the potential impacts–including

economic effects–of this action on all small entities. Based on that assessment, the Secretary

will either certify that the rule will not have a significant economic impact on a substantial

number of small entities or publish a final regulatory flexibility analysis.

         Unfunded Mandates Reform Act



19
   An agency head may delay the completion of the regulatory impact analysis requirements for a period of not more
than 180 days after the date of publication in the Federal Register of a final rule by publishing in the Federal
Register, not later than such date of publication, a written finding, with reasons therefor, that the final rule is being
promulgated in response to an emergency that makes timely compliance with such requirements impracticable. If
the agency has not prepared a final regulatory analysis within 180 days from the date of publication of the final rule,
the RFA provides that the rule shall lapse and have no effect and shall not be re-promulgated until a final regulatory
flexibility analysis has been completed by the agency. 5 U.S.C. 608(b).


                                                           23
       Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 25 of 30




       Section 202 of the Unfunded Mandates Reform Act of 1995 (Unfunded Mandates Act) (2

U.S.C. 1532) requires that covered agencies prepare a budgetary impact statement before

promulgating a rule that includes any Federal mandate that may result in the expenditure by

State, local, and tribal governments, in the aggregate, or by the private sector, of $100 million in

1995 dollars, updated annually for inflation. Currently, that threshold is approximately $154

million. If a budgetary impact statement is required, section 205 of the Unfunded Mandates Act

also requires covered agencies to identify and consider a reasonable number of regulatory

alternatives before promulgating a rule. HHS has determined that this interim final rule is not

expected to result in expenditures by State, local, and tribal governments, or by the private

sector, of $154 million or more in any one year because it only establishes a regulatory

mechanism for the exercise of the PHS Act section 362 suspension authority, which applies

against persons and not State, local, or tribal governments, or the private sector. Accordingly,

HHS has not prepared a budgetary impact statement or specifically addressed the regulatory

alternatives considered.

       National Environmental Policy Act (NEPA)

       HHS has determined that the amendments to 42 CFR Part 71 will not have a significant

impact on the human environment.

       Executive Order 12988: Civil Justice Reform

       HHS has reviewed this rule under Executive Order 12988 on Civil Justice Reform and

has determined that this interim final rule meets the standard in the Executive Order.

       Executive Order 13132: Federalism

       This interim final rule has been reviewed under Executive Order 13132, Federalism.

Under 42 U.S.C. 264(e), Federal public health regulations do not preempt State or local public

                                                24
       Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 26 of 30




health regulations, except in the event of a conflict with the exercise of Federal authority. Other

than to restate this statutory provision, this rulemaking does not alter the relationship between the

Federal government and State/local governments as set forth in 42 U.S.C. 264. The longstanding

provision on preemption in the event of a conflict with Federal authority (42 CFR 70.2) is left

unchanged by this rulemaking. Furthermore, there are no provisions in this regulation that

impose direct compliance costs on State and local governments. Therefore, HHS believes that

the interim final rule does not warrant additional analysis under Executive Order 13132.

       Plain Language Act of 2010

       Under the Plain Language Act of 2010 (Pub. L. 111-274, October 13, 2010), executive

Departments and Agencies are required to use plain language in documents that explain to the

public how to comply with a requirement the Federal Government administers or enforces.

HHS/CDC has attempted to use plain language in promulgating this interim final rule, consistent

with the Federal Plain Writing Act guidelines.

       Congressional Review Act

       The Congressional Review Act defines a “major rule” as “any rule that the Administrator

of the Office of Information and Regulatory Affairs (OIRA) of the Office of Management and

Budget finds has resulted in or is likely to result in—(A) an annual effect on the economy of

$100,000,000 or more; (B) a major increase in costs or prices for consumers, individual

industries, Federal, State, or local government agencies, or geographic regions; or (C) significant

adverse effects on competition, employment, investment, productivity, innovation, or on the

ability of United States-based enterprises to compete with foreign-based enterprises in domestic

and export markets.” 5 U.S.C. 804(2). This Office of Information and Regulatory Affairs has

determined that this interim final rule is a major rule for purposes of the Congressional Review



                                                 25
       Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 27 of 30




Act. As this rule is promulgated under the “good cause” exemption of the Administrative

Procedure Act, there is not a delay in its effective date under the Congressional Review Act.

       Assessment of Federal Regulation and Policies on Families

       Section 654 of the Treasury and General Government Appropriations Act of 1999

requires Federal departments and agencies to determine whether a proposed policy or regulation

could affect family well-being. If the determination is affirmative, then the Department or

agency must prepare an impact assessment to address criteria specified in the law. HHS has

determined that this interim final rule will not have an impact on family well-being, as defined in

the Act.

       Paperwork Reduction Act of 1995
       In accordance with the Paperwork Reduction Act of 1995 (44 U.S.C. Ch. 3506; 5 CFR

1320 Appendix A.1), HHS has reviewed this interim final rule and has determined that there are

no new collections of information contained therein.

List of Subjects in 42 CFR Part 71

Apprehension, Communicable diseases, Conditional release, CDC, Ill person, Isolation, Non-

invasive, Public health emergency, Public health prevention measures, Qualifying stage,

Quarantine, Quarantinable communicable disease.

       For the reasons set forth in the preamble, the Department of Health and Human Services,

on behalf of the Centers for Disease Control and Prevention, amends 42 CFR part 71 as follows:

PART 71 — FOREIGN QUARANTINE

1. The authority citation for part 71 continues to read as follows:

Authority: Secs. 215 and 311 of the Public Health Service (PHS) Act, as amended (42 U.S.C.

216, 243); secs. 361-369, PHS Act, as amended (42 U.S.C. 264-272).


                                                 26
       Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 28 of 30




2. Add § 71.40 to Subpart D of part 71 to read as follows:

§ 71.40 Prohibiting the introduction of persons from designated foreign countries and

places into the United States.

(a) The Director may prohibit the introduction into the United States of persons from designated

foreign countries (or one or more political subdivisions and regions thereof) or places, only for

such period of time that the Director deems necessary for the public health, by issuing an order in

which the Director determines that:

       (1) By reason of the existence of any communicable disease in a foreign country (or one

or more political subdivisions or regions thereof) or place there is serious danger of the

introduction of such communicable disease into the United States; and

       (2) This danger is so increased by the introduction of persons from such country (or one

or more political subdivisions or regions thereof) or place that a suspension of the introduction of

such persons into the United States is required in the interest of the public health.

(b) For purposes of this section:

       (1) Introduction into the United States of persons from a foreign country (or one or more

political subdivisions or regions thereof) or place means the movement of a person from a

foreign country (or one or more political subdivisions or regions thereof) or place, or series of

foreign countries or places, into the United States so as to bring the person into contact with

persons in the United States, or so as to cause the contamination of property in the United States,

in a manner that the Director determines to present a risk of transmission of a communicable

disease to persons or property, even if the communicable disease has already been introduced,

transmitted, or is spreading within the United States;




                                                 27
         Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 29 of 30




         (2) Serious danger of the introduction of such communicable disease into the United

States means the potential for introduction of vectors of the communicable disease into the

United States, even if persons or property in the United States are already infected or

contaminated with the communicable disease; and

         (3) The term Place” includes any location specified by the Director, including any

carrier, as that term is defined in 42 CFR 71.1, whatever the carrier’s nationality.

(c) In any order issued under this section, the Director shall designate the foreign countries (or

one or more political subdivisions or regions thereof) or places; the period of time or

circumstances under which the introduction of any persons or class of persons into the United

States shall be suspended; and the conditions under which that prohibition on introduction, in

whole or in part, shall be effective, including any relevant exceptions that the Director

determines are appropriate.

(d) Before issuing any order under this section, the Director may coordinate with State and local

authorities and other Federal departments or agencies as he deems appropriate in his discretion.

         (1) If the order will be implemented in whole or in part by State and local authorities who

have agreed to do so under 42 U.S.C. 243(a), then the Director may explain in the order the

procedures and standards by which those authorities are expected to aid in the enforcement of the

order.

         (2) If the order will be implemented in whole or in part by designated customs officers

(including officers of the Department of Homeland Security with U.S. Customs and Border

Protection, who exercise the authorities of customs officers) or Coast Guard officers under 42

U.S.C. 268(b), or another Federal department or agency, then the Director shall, in coordination

with the Secretary of Homeland Security or other applicable Federal department or agency head,



                                                 28
       Case 1:20-cv-01509-CJN Document 28-1 Filed 06/17/20 Page 30 of 30




explain in the order the procedures and standards by which any authorities or officers or agents

are expected to aid in the enforcement of the order, to the extent that they are permitted to do so

under their existing legal authorities.

(e) This section does not apply to members of the armed forces of the United States and

associated personnel for whom the Secretary of Defense provides assurance to the Director that

the Secretary of Defense, through measures such as quarantine, isolation, or other measures

maintaining control over such individuals, is preventing the risk of transmission of a

communicable disease into the United States.

(f) This section shall not apply to U.S. citizens and lawful permanent residents.




       Alex M. Azar II,

       Secretary,

       Department              of         Health           and           Human           Services.

[FR Doc. 2020-06238 Filed: 3/20/2020 4:15 pm; Publication Date: 3/24/2020]




                                                29
